DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 08/31/2021.  Claim 1 has been amended. Therefore, Claims 1-5 and 8 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luong (2013/0169853) in view of Ma (2014/0028885) in further view of Lee (2014/0032546), hereafter, Lee (‘546)
With respect to claim 1, Luong discloses 
a system for media capture (¶ 0012, 0066: discloses a system for enabling the autofocus feature of a camera to be directed towards priority targets within a frame.) comprising: 
media recording device (¶ 0012: discloses the system includes one or more user devices, i.e., camera, smart phone); and 
a processor (¶ 0066: discloses the computer system includes one or more processors) configured for: 
activating a selection function on the media recording device (Figs. 4A-4B, ¶ 0050: discloses the configuration interface presents various buttons, menus, and selection options for the user to invoke for establishing their prioritization settings, network settings, autofocus mode of operation, etc.); 
receiving, via the selection function on a display component of the media recording device, an identifier of a target viewer of media content  (Figs. 4A-4B, ¶ 0050-0054: discloses the user can select ADD to add target objects corresponding to the names of specific people, a symbol for representing a company logo, and a character from a sports team.);
retrieving preferences associated with the identifier from a computer-readable memory (Figs. 4A-4B, ¶ 0050-0054: discloses using custom priority settings and enabling pulling of profile information including image objects and relationship type information…it is noted that the information is pulled from networks corresponding to entries in the list),

providing suggested focal aspects of a scene subject to media capture, wherein the focal aspects of the scene are provided (Figs. 5A-5E, ¶ 0054, 0056-0063: discloses presenting various executions of the camera autofocus as a result for one or more configuration settings established in Figs. 4A & 4B.  For example, in Fig. 5B a scene is viewed by the camera and the camera determines a company logo has shown up over five times in excess of reoccurrence setting. As a result of the reoccurrence setting a message is presented to the user for determining if the user wants to add an image of the recurring object to the repository, update a current priority associated with the logo, or cancel.), via the display component of the media recording device (Figs. 5A-5E, ¶ 0054, 0056-0063: discloses the display 401 of the device)
Luong does not explicitly disclose the limitations of the suggested focal aspects include a post media capture artistic effect derived from the preferences and by a partial depression of a shutter button on the media recording device.
Ma which is pertinent in art to the claimed invention is related the capture of images through a dual shutter button user interface. (¶ 0002)

As such, Ma expressly teaches in at least ¶ 0021-0021 that shutter buttons were known in the state of the art and were previously designed to use context specific settings desired by a user. Also, in at least ¶ 0031-0032 shutter buttons were previously designed with a plurality of press modes including a quick press mode or a long press mode to display a live preview to the user with context specific setting desired by the user, therefore, the user is presented with a time-saving context recommendation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera of Luong to include the shutter button features as taught by Ma with the motivation of providing the user the flexibility to preview and identify whether the recommendation is the correct choice for capturing the particular scene of interest. (¶ 0005-0006)
The combination of Luong and Ma does not explicitly disclose the suggested focal aspects include a post media capture artistic effect derived from the preferences of the target viewer.
However, Lee (‘546) which is pertinent art to the claimed invention is related to determining user preferences for respective filter effects. (¶ 0029)
of the target viewer. (¶ 0031-0032: discloses determining the user’s preferences for the filter effects for respective circumstances under which the photos were taken and determines the order of filter effects to be provided to the electronic device based at least in part on a current circumstance under which the user takes a photo or activates the photo taking/sharing application.  For example, the system may determine the order for the filter effects with reference to preferences of the user’s friends or with reference to a random criterion.)
As taught by Lee (‘546), determining the preferences of a user’s friend to filter effects of an image was known in the state of the art and the reference suggests any type of preference may used to filter the effects of photo with respect to the current circumstance in which the user is taking the photo. Furthermore, the Ma and Lee (‘546) references suggest recommending effects to a user capturing a photo based context specific settings and other user preferences was old and well known in the prior art.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Luong and Ma to include the filter effect preferences, as disclosed by Lee  (‘546) to achieve the claimed invention.  A disclosed by Lee (‘546), the motivation for the combination would have been to provide multiple media customizable properties designed to modify digital photographic images captured by a user. (¶ 0001, 0014)


With respect to claim 5, the combination of Luong, Ma, and Lee (‘546) discloses the system of claim 1, 
wherein the focal aspects further include at least one of: objects of the media capture (¶ 0057: Luong discloses an object corresponding to the image of a company logo), comprising at least one of: places; people; animals nature; architecture; language and text (¶ 0054 Luong discloses "For example, the ACME Law Firm may include a priority list for indicating the Senior Partner of the firm is the highest priority target." and ¶ 0060 discloses "For example, if the user is a big fan of Fernando as indicated via their social networking profile, a higher ranking will be automatically assigned to sensor/image data indicating this object 521 is in view." And ¶ 0057 discloses "the camera 400 determines an object corresponding to the image of a company logo 513 (Jazzy's Catering) has shown up over five times-i.e., in excess of the reoccurrence setting 425. As a result of the reoccurrence setting 425, a message 517 is presented to the user for determining if the user wants to add an image of this recurring object to the repository, update a current priority associated with the logo, or cancel." and ¶ 0036 "image recognition module may employ one or more pattern, object, facial or other recognition techniques" and ¶ 0023 discloses  "viewing/detection of a scene" wherein "a user can train the autofocus mechanism of their camera via the platform 103 to target specific objects or to automatically hone in on targets that tend to be featured in various scenes detected or imaged by the camera"); 

With respect to claim 8, the combination of Luong, Ma, and Lee (‘546) discloses the system of claim 1, 

adjusting settings on the media recording device to accommodate the suggested focal aspects (Luong: ¶ 0043 discloses per step 307, process 300 determines a focus point within the scene based on the comparison” wherein “As noted previously, a control signal may be generated for directing the focal point of the camera to the target object." and ¶ 0056 discloses "autofocus indicator 503 is presented around the object for indicating this object 507 as the focal point for the image. In addition, a priority indicator 509 and corresponding label 505 for the target are shown. The user can select the CAPTURE, SHARE and CANCEL action buttons 511, 513 and 515 respectively in order to capture the image, share the captured image with others, or cancel the image capture operation altogether.");
recording the scene via the media capture device  (Luong ¶ 0043 discloses "In another step 309, process 300 causes the camera to capture the image based on the determined focus point." and ¶ 0056 discloses "autofocus indicator 503 is presented around the object for indicating this object 507 as the focal point for the image. In addition, a priority indicator 509 and corresponding label 505 for the target are shown. The user can select the CAPTURE, SHARE and CANCEL action buttons 511, 513 and 515 respectively in order to capture the image, share the captured image with others, or cancel the image capture operation altogether."); and 
transmitting recorded media to a social network for access by the target viewer. (Luong ¶ 0047 discloses "the autofocus platform 103 be configured to share collections of images of a given person as taken by the camera with the person via their social networking profile automatically. Under this scenario, the person imaged based on 

4.	Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luong (2013/0169853) in view of Ma (2014/0028885) in view of Lee (2014/0032546) in further view of Lee (2014/0156681), hereafter, Lee (‘681).

With respect to claim 2, the combination of Luong, Ma, Lee (‘546) does not explicitly disclose the system of claim 1, 
However, Lee (‘681) which is pertinent in art to the claimed invention is related to deriving user interests and subsequently matching content to those interests. (¶ 0002)
wherein the processor is further configured for determining the preferences for each of a plurality of social network contacts, the determining comprising: 
collecting the data from the at least one of a plurality of compartmentalized entities (¶ 0105: discloses "selecting one or more target entities (21), such as one or more contacts from a Linkedln™ contacts list" and [0106] discussing "supplementing the one or more target entities (21) for example by the platform (10) optionally 
the data relating to behavioral activities of each of the plurality of social network contacts (¶ 0111: discloses "the interest profile builder (12) may in a further aspect of the invention record a consumer's interactions with associated content (for example, marking as favorite, liking or otherwise evaluating content, republishing content or otherwise sharing content).");
classifying the data into categories and associating instances of the data with contact response values  (¶ 0443: discloses “the audience engagement platform may incorporate a series of "engagement profiles" that enable the categorization and reporting on interest of users with topics or content items based on willingness to engage therewith." and ¶ 0444 discloses "The analytics engine (40) may be operable to analyze engagement between users including the content created by operation of the content delivery system (10) to then determine trends regarding user interest and engagement, and optionally generate reports or feeds based on this output" and ¶ 0452 discloses "user statistics, or trending content"); 
determining a frequency of the instances of the data  (¶ 0107 discloses "analyzing the supplemented content (the new, supplemented target entity (21)), and automatically enhancing the target entity (21) by operation of the platform (10), so as to generate a content interest profile (18). This may involve for example indexing the content of the target entity (21) using one or more semantic analysis operations, and then applying one or more relevancy operations based on the semantically indexed 
determining the preferences of each of the plurality of social network contacts as a function of the response values and the frequency. (¶ 0108: discloses "a semantic analysis of the candidate entity collection (23) or similar document collection to assess features of the interests for example, the rarity or specificity of an interest, the trend of an interest over time, or the clustering of interests to identify related interests or to identify the independence of interests. These features are used by the interest profile builder in calculating the interest attribute weights")
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the media capture system as taught by Luong to include the category and frequency analysis as taught by Lee (‘681) with the motivation of determining the rarity or specificity of an interest, the trend of an interest over time, or the clustering of interests to identify related interests or to identify the independence of interests (¶ 0108).

With respect to claim 3, the combination of Luong, Ma, Lee (‘546) does not explicitly disclose the system of claim 1, 
However, Lee (‘681) discloses:
wherein the collecting the data from the at least one of a plurality of compartmentalized entities includes: searching for text-based comments posted by the target viewer (¶ 0107 discloses "analyzing the supplemented content (the new, 
tags associated with media content for which the target viewer generated a response. (Lee: ¶ 0443 discloses “the audience engagement platform may incorporate a series of "engagement profiles" that enable the categorization and reporting on interest of users with topics or content items based on willingness to engage therewith." and ¶ 0444 discloses "The analytics engine (40) may be operable to analyze engagement between users including the content created by operation of the content delivery system (10) to then determine trends regarding user interest and engagement, and optionally generate reports or feeds based on this output" and ¶ 0076 discloses "the platform (10) includes an indexing utility (31) that is operable to process content items from different data sources such as web pages, database records, etc., and tag content items so that they are stored to a content database (17) such that they have one or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the media capture system as taught by Luong to include the text and tag analysis as taught by Lee (‘681) with the motivation of determining the rarity or specificity of an interest, the trend of an interest over time, or the clustering of interests to identify related interests or to identify the independence of interests (¶ 0108).

5.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luong (2013/0169853) in view of Ma (2014/0028885) in view of Lee (2014/0032546) further view of Kannan (2015/0067048)

With respect to claim 4, the combination of Luong, Ma, and Lee (‘546) discloses the system of claim 1, 
identify collective focal aspects of media content statistically determined to be of interest (See Luong - Figs. 4A-4B, ¶ 0044, 0050-0054, 0060: discloses the process determines a frequency of a capture of an object by the camera meets a predetermined threshold. The custom priority settings may specify that a particular singer be the focal point when the camera is used to capture a scene of a performance. Also, one or more 
The combination of references does not explicitly disclose the following limitations.
However, Kannan which is pertinent in art to the claimed invention is related to sharing content over social media.
wherein the target viewer is a group of individuals representing a subset of a plurality of social network contacts (Kannan: See FIG.10 showing a target audience may be set and ¶ 0033 discloses "the social network service may include a photo sharing application that allows members to upload and share photos with other members") and the preferences associated with the identifier identify content statistically determined to be of interest by the group of individuals. (¶ 0051-0052 discloses "the identification module 302 may identify whether content items are trending among the target audience by analyzing social activity information associated with content items, where the social activity information may indicate users that publicly submitted various social activity signals. For example, if the article 500 in FIG. 5 is posted on a social network service such as Linkedin®, then each of the social activity signals will be received from other existing members of the social network service, such as John Smith, Jane Doe, etc., as identified in the comments, likes, shares, etc. Accordingly, after accessing social activity information associated with a content item, the identification module 302 may access information associated with each of the members of the social network service that publicly submitted these social activity signals, in order to determine if these members are part of the target audience and, thus, if the content 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the media capture system as taught by Luong to include the target group of individuals as taught by Kannan with the motivation determining the type of contentment that is trending in a target audience (¶ 0051-0052).

Response to Arguments
6.	Applicant's arguments filed 08/31/2021 have been fully considered but they are not persuasive.

With Respect to Rejections Under 35 USC 103
Applicant argues “Applicant has amended independent claim 1 to recite, among other things, "providing suggested focal aspects of a scene subject to media capture, the suggested focal aspects include a post media capture artistic effect derived from the preferences of the target viewer." While Ma generally teaches shutter buttons that operate in various modes and that in one of the modes provides a preview with specific setting applied, Ma does not teach that the post media capture artistic effect is derived from the preferences of the target viewer. Ma teaches that the settings applied to the live view are selected by the user of the capture device, not based on the preferences of an identified target viewer of the captured image. For at least these reasons, Applicant respectfully submits that the art of record fails to disclose or render obvious every element recited in amended independent claim 1”
Applicant’s arguments with respect to claim 1 have been considered but are moot because the remarks does not address the combination of reference applied in the present rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/           Examiner, Art Unit 3629                                                                                                                                                                                             
	                                                                                                                                                          /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629